UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7235


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICHY ORLANDO NICHOLS, a/k/a Ricky O. Nichols,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:04-cr-00424-1)


Submitted:   January 7, 2014                 Decided:   January 15, 2014


Before MOTZ, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richy Orlando Nichols, Appellant Pro Se. Randall Stuart Galyon,
OFFICE OF THE UNITED STATES ATTORNEY, Robert Michael Hamilton,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richy    Orlando      Nichols       appeals   the   district     court’s

order   denying     his     18   U.S.C.    § 3582(c)(2)       (2006)    motion   for

reduction of sentence.           We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by    the   district        court.        United    States      v.   Nichols,    No.

1:04-cr-00424-1 (M.D.N.C. July 15, 2013).                    We deny the motion

for   appointment      of    counsel      and   dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           2